DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-11, filed on 1/14/2022, with respect to objection to claims 10-11, 21-22, 27-30; 35 U.S.C. 102(a)(1) rejection of claims 1-5, 7-9, 12-16,18-20, 23-27,29-31, 34; and 35 U.S.C. 103(a) rejection of claims 4, 6, 10-11, 15, 17, 21-22, 26, 28, 32-33 have been fully considered and are persuasive.  The objection to claims 10-11, 21-22, 27-30; 35 U.S.C. 102(a)(1) rejection of claims 1-5, 7-9, 12-16,18-20, 23-27,29-31, 34; and 35 U.S.C. 103(a) rejection of claims 4, 6, 10-11, 15, 17, 21-22, 26, 28, 32-33 has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-13, 15-24, and 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-2, 4-13, and 15-22:
The present invention describes a User Equipment (UE), comprising: a transmitter or receiver adapted to transmit or receive on a directional beam; a sensor coupled with the transmitter or receiver, the sensor adapted to provide information about UE movement to the transmitter or receiver; and the transmitter or receiver further 
(2) Regarding claims 23-24 and 26-34:
The present invention describes a method of beam management comprising: determining information about UE movement using a sensor; and adjusting a beam search periodicity or a signal quality measurement periodicity based on the information about the UE movement; and using the information about the UE movement to determine the one or more directional transmit or receive beams based at least in part on the beam search or the signal quality measurement periodicity.  The closest prior art, Keidar (US 2013/0040655 A1) in view of Cuffaro (US 2007/0265020 A1) together disclose a similar method, but fails to disclose adjusting a beam search periodicity or a signal quality measurement periodicity based on the information about the UE movement; and using the information about the UE movement to determine the one or more directional transmit or receive beams based at least in part on the beam search or the signal quality measurement periodicity.  This distinct feature has been added to independent claim 23, and similar feature has been added to independent claim 34, thus rendering claims 23-24 and 26-34.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/25/2022